Case 1:18-cr-00099-RBJ Document 308 Filed 12/09/19 USDC Colorado Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Criminal Case Number: 18-cr-00099-RBJ-1

UNITED STATES OF AMERICA,

Plaintiff,

v.

1.      LACHY EDUARDO ESPINEL JR.,

Defendant.



                      MOTION TO RECONSIDER DENIAL OF
                  MOTION FOR ADDITIONAL TIME TO SURRENDER


        The Defendant, Lachy Eduardo Espinel Jr., by and through his attorney, Ryan T. Cox, of

the law firm of Springer and Steinberg, P.C., hereby moves this Court to reconsider the order

denying Defendant additional time to surrender to FCI Miami Satellite Prison Camp.

AS GROUNDS THEREFOR, the Defendant states as follows:

1.      This is a case wherein Defendant Lachy Eduardo Espinel Jr. entered a voluntary plea to

violations of federal law concerning cultivation and distribution of marijuana.

2.      Defendant was sentenced November 22, 2019 to a period of incarceration for a term of 14

months, in addition to other sanctions. On December 3, 2019, this court entered an order requiring

Defendant to surrender to the FCI Miami Satellite Prison Camp by 12:00 p.m. on December 12,

2019, giving Defendant only 20 days between sentence and surrender date.

3.      Defendant had sought additional time before the deadline due to the need to make personal



                                               −1−
Case 1:18-cr-00099-RBJ Document 308 Filed 12/09/19 USDC Colorado Page 2 of 3




and business arrangements prior to incarceration. This court denied that request.

4.      Defendant respectfully requests reconsideration of that denial, as Defendant needs an

additional 30 days to resolve some business and personal matters before surrendering.

5.      The specific reasons for this request reflect Defendant’s ongoing efforts to wrap up his

business dealings prior to entering federal detention. Specifically, as reflected in the attached

contract, Defendant anticipates a real estate closing for the sale of property to occur on January 3,

2020.

6.      Defendant has other businesses which necessitate powers of attorney and other legal

documents be executed; these documents are in the process of being completed for execution.

7.      Additionally, Defendant has a doctor’s appointment on Wednesday, December 11, 2019 to

address ongoing health concerns (a copy of the appointment verification is attached). Defendant

hopes to complete his treatment before obtaining further health care within the federal facility.

8.      18 USC 3141, et al, grants authority of this court to order a person be released pending

execution of a sentence. Defendant respectfully requests that this court exercise that jurisdiction

in allowing Defendant an additional 30 days in which to surrender.

9.      Counsel for the Defendant has inquired of the USA regarding a delay in surrendering. The

USA takes no position on the requested relief.



        WHEREFORE, and for the foregoing reasons, the Defendant prays for the relief

requested, and for such other and further relief as the Court deems just and proper in the premises.




                                                 −2−
Case 1:18-cr-00099-RBJ Document 308 Filed 12/09/19 USDC Colorado Page 3 of 3




       Dated this 9th day of December, 2019.

                                              Respectfully submitted,

                                              /s/ Ryan T. Cox
                                              Ryan T. Cox
                                              Springer & Steinberg, P.C.
                                              Attorneys for Lachy Eduardo Espinel Jr.
                                              1600 Broadway, Suite 1200
                                              Denver, CO 80202
                                              (303)861-2800 Telephone
                                              (303)832-7116 Telecopier
                                              rcox@springersteinberg.com


                                CERTIFICATE OF SERVICE

        I hereby certify that on the 9th day of December, 2019, I electronically filed the foregoing
pleading with the Clerk of the Court using the CM/ECF system which will send notification of
such filing to the following e-mail addresses:

AUSA Zachary Hugh Phillips
Email: Zachary.Phillips@usdoj.gov

                                                     /s/Stacey Lopez
                                                     Stacey Lopez for Harvey A. Steinberg
                                                     Springer and Steinberg, P.C.
                                                     Attorneys for Lachy Eduardo Espinel Jr.
                                                     1600 Broadway, Suite 1200
                                                     Denver, CO 80202
                                                     (303)861-2800 Telephone
                                                     (303)832-7116 Telecopier
                                                     slopez@springersteinberg.com




                                               −3−
